Exhibit 10(p)

ENERGEN CORPORATION

1992 DIRECTORS STOCK PLAN

(As Amended December 12, 2007)

 

1.

Purpose

This Energen Corporation 1992 Directors Stock Plan (the “Plan”) is hereby
established by Energen Corporation (the “Company”). The purpose of the Plan is
to enable the Company to pay part of the compensation of its non-employee
directors in shares of the Company’s common stock (“Stock”). The Plan provides
annual grants of Stock to non-employee directors and in addition permits such
directors to elect to take all or part of their cash compensation in the form of
Stock.

 

2.

Eligibility

Each member of the Board of Directors of the Company (the “Board”) who is not an
officer or Employee of the Company or any of its subsidiaries (a “Non-Employee
Director”) shall be eligible for participation in the Plan.

 

3.

Annual Grants

As soon as reasonably practicable following the fiscal year ended September 30,
1992 and each fiscal year thereafter so long as this Plan remains in effect, an
annual award of Stock (adjusted as described below) shall be granted and issued
to each Non-Employee Director who is serving as such on the last day of such
year and has held such position for at least six months. The annual award
payable at the conclusion of fiscal years ended September 30, 1992-1995 shall be
200 shares. The annual award payable with respect to fiscal years ended
September 30, 1996 and thereafter, shall be 300 shares. * If the Company shall
at any time issue any shares of Stock (i) in subdivision of outstanding shares
of Stock, by reclassification or otherwise, or (ii) for a stock dividend, the
size of future annual awards shall be increased proportionately; and in like
manner, reduced proportionately in case of any combination of shares of Stock.
In addition to the foregoing annual awards, a supplemental award of 100 shares
shall be made during February, 1996 to each individual who was serving as a
Non-Employee Director on December 31, 1995, regardless of length of service.

 

*

As adjusted for stock splits the annual amount became 1200 shares effective
June 1, 2006.

 

4.

Elective Grants

Each Non-Employee Director may elect to have any part or all of the fees payable
to such Non-Employee Director for services as a director of the Company and its
subsidiaries paid in the form of Stock. Such election shall be delivered to the
Company in writing specifying the portion of fees to be paid in Stock. Any such
election shall remain in effect and irrevocable until the effective date of a
subsequent written election changing or terminating the prior election. The
effective date of any election, including without limitation an election to
change or terminate a prior election, shall be six months from the date of
delivery to the Company. Stock issued in lieu of director fees shall be issued
as soon as reasonably practicable following the end of each calendar quarter and
the number of shares will be based on a valuation equal to the average of the
closing sales prices for the Stock as published in The Wall Street Journal
report of the New York Stock Exchange, Inc. - Composite Transactions for the
last trading day of each month in such calendar quarter, provided that any
fractional share shall be rounded up to a whole share.

 

5.

Stock Issuance

Non-Employee Directors shall not be deemed for any purpose to be, or have any
rights as, stockholders of the Company with respect to any Stock issued under
this Plan except if, as and when shares are issued and then only from the date
of the certificates therefore.

--------------------------------------------------------------------------------

6.

Amendment and Discontinuances

The Board of Directors may from time to time amend the Plan; provided, however,
that no amendment may without stockholder approval materially increase the
benefits accruing to participants under the Plan, materially increase the number
of shares of Common Stock which may be issued under the Plan, or materially
modify the requirements as to eligibility for participation in the Plan, and
further provided, that the Plan shall not be amended more than once every six
months, other than to comport with changes in the Internal Revenue Code, the
Employee Retirement Income Act, or the rules thereunder.

 

7.

Compliance With Applicable Legal Requirements

No certificate for shares distributable pursuant to the Plan shall be issued and
delivered unless the issuance of such certificate complies with all applicable
legal requirements, including, without limitation, compliance with the
provisions of the Securities Act of 1933, as amended, the Securities Exchange
Act of 1934, as amended, and the requirements of the exchanges on which Stock
may, at the time, be listed.

 

8.

Term of the Plan

The Plan is subject to and shall only become effective upon approval of the Plan
by the stockholders of the Company at the Annual Meeting of Stockholders to be
held January 22, 1992. Once effective this Plan shall remain in effect until
terminated by action of the Board or the stockholders of the Company.

 

9.

Deferral Under 1997 Deferred Compensation Plan

Notwithstanding the other provisions of this Plan, a Non-Employee Director may
elect pursuant to the Energen Corporation 1997 Deferred Compensation Plan to
defer receipt of annual and/or elective grants of Stock otherwise payable under
Section 3 or 4 of this Directors Stock Plan and upon such deferral shall have no
further right with respect to such deferred grant other than as provided under
said Deferred Compensation Plan. In the event of such a deferral election,
shares of Stock which would otherwise have been deliverable to such Non-Employee
Director may at the discretion of the Company be delivered to the Trustee under
such Deferred Compensation Plan and registered in the name of the Trustee or
such other person as the Trustee may direct.

 

10.

Number of Shares Available

Upon adoption of the Plan in 1992, 100,000 shares of stock were reserved for
issuance under the Plan (the “Reserve”). In the event that the Company shall
issue shares of Stock (i) in subdivision of outstanding shares of Stock, by
reclassification or otherwise, or (ii) for a stock dividend, the Reserve shall
be increased proportionately; and in like manner, reduced proportionately in the
case of any combination of shares of Stock. As of December 12, 2007, as adjusted
for stock splits, 213,942 shares remain in the Reserve. The number of shares
issuable under the Plan is limited to the Reserve.